DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,708,603. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 16/889,936
Claim 1
U.S. Patent No. 10,708,603
Claims 1
A method for adaptive loop filtering, the method comprising: 

determining a coefficient value of an adaptive loop filter; 



altering the coefficient value based on the bias; 

applying the adaptive loop filter to at least a portion of a reconstructed picture using the altered coefficient value; and 

entropy encoding the altered coefficient value into a compressed bit stream using a short binary code, wherein the short binary code used depends on the coefficient position of the coefficient value.


determining a coefficient value of an adaptive loop filter; 



altering the coefficient value to remove the bias; 

applying the adaptive loop filter to at least a portion of a reconstructed picture using the altered coefficient value; and 

entropy encoding the altered coefficient value into a compressed bit stream using a short binary code, wherein the short binary code used depends on the coefficient position of the coefficient value.


Instant Application 16/889,936
Claim 9
U.S. Patent No. 10,708,603
Claims 9


entropy decoding a coefficient value from a compressed video bit stream using a short binary code, wherein the short binary code used depends on a coefficient position of the coefficient value; and 

determining a bias of the coefficient value based on a coefficient position of the coefficient value; 

altering the coefficient value based on the bias; 

applying the adaptive loop filter to a portion of a reconstructed picture using the altered coefficient value.
A method for adaptive loop filtering, the method comprising: 

entropy decoding a coefficient value from a compressed video bit stream using a short binary code, wherein the short binary code used depends on a coefficient position of the coefficient value; and 

determining a bias of the coefficient value based on a coefficient position of the coefficient value; 

altering the coefficient value to add the bias; 

applying the adaptive loop filter to a portion of a reconstructed picture using the altered coefficient value.



	Dependent claims 2-8 and 10-16 are otherwise identical.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-16 of U.S. Patent No. 10,129,540. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 16/889,936
Claim 1
U.S. Patent No. 10,129,540
Claims 1-2
A method for adaptive loop filtering, the method comprising: 

determining a coefficient value of an adaptive loop filter; 

determining a bias of the coefficient value based on a coefficient position of the coefficient value; 
altering the coefficient value to remove the bias; 








entropy encoding the altered coefficient value into a compressed bit stream using a short binary code, wherein the short binary code used depends on the coefficient position of the coefficient value.


determining a coefficient value for each coefficient position of an adaptive loop filter; 

(claim 2) The method of claim 1, further comprising subtracting a bias from a coefficient value prior to entropy encoding the coefficient value, wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.






entropy encoding a first portion of coefficient values into a compressed bit stream using predetermined short binary codes, wherein the short binary code used depends on the coefficient position of the coefficient value, 

wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position; and 

entropy encoding a second portion of coefficient values into the compressed bit stream using fixed length codes, wherein the fixed length code depends on the coefficient position of the coefficient value.


Instant Application 16/889,936
Claim 2
U.S. Patent No. 10,129,540
Claim 1
The method of claim 1, wherein the short binary code is an exp-Golomb code, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position.
(claim 1) … wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position;…


Instant Application 16/889,936
Claim 3
U.S. Patent No. 10,129,540
Claim 2
The method of claim 2, wherein the bias is determined based on a distribution of coefficient values at the coefficient position of the coefficient value.
(claim 2) …wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.


Instant Application 16/889,936
Claims 4-8
U.S. Patent No. 10,129,540
Claims 3, and 5-8 (respectively)


Instant Application 16/889,936
Claim 9
U.S. Patent No. 10,129,540
Claims 9-10


entropy decoding a coefficient value from a compressed video bit stream using a short binary code, wherein the short binary code used depends on a coefficient position of the coefficient value; and 













determining a bias of the coefficient value based on a coefficient position of the coefficient value; 
altering the coefficient value to add the bias; 


applying the adaptive loop filter to a portion of a reconstructed picture using the altered coefficient value.


entropy decoding a first portion of coefficient values from a compressed video bit stream using predetermined short binary codes, wherein the short binary code used depends on the coefficient position of the coefficient value, wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position; 

entropy decoding a second portion of the coefficient values from the compressed bit stream using fixed length codes, wherein the fixed length code depends on the coefficient position of the coefficient value; and 

(claim 10) The method of claim 9, further comprising adding a bias to a coefficient 

applying the adaptive loop filter to at least a portion of a reconstructed picture using the coefficient values.


Instant Application 16/889,936
Claim 10
U.S. Patent No. 10,129,540
Claim 9
The method of claim 9, wherein the short binary code is an exp-Golomb code, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position.
(claim 9) … wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position…


Instant Application 16/889,936
Claim 11
U.S. Patent No. 10,129,540
	Claim 10

(claim 11) …wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.


Instant Application 16/889,936
Claims 12-16
U.S. Patent No. 10,129,540
Claims 11, and 13-16 (respectively)


Response to Arguments
Applicant’s arguments, see page 5 of the remarks filed 11/17/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-16 have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of non-statutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425